PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                       ______

                 Nos. 11-4074 and 11-4180
                          ______

     LIBERTY MUTUAL INSURANCE COMPANY,
    doing business as LIBERTY MUTUAL PROPERTY
       AND CASUALTY INSURANCE COMPANY
                  Appellant, No. 11-4180

                             v.

                  JAMES E. SWEENEY,
                  Appellant, No. 11-4074
                         ______

      On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                 (D.C. No. 2-06-cv-02227)
       District Judge: Honorable Petrese B. Tucker
                         ______

                   Argued June 26, 2012
    Before: FISHER and GREENBERG, Circuit Judges,
               and OLIVER, District Judge.*

      *
         The Honorable Solomon Oliver, Jr., Chief Judge of
the United States District Court for the Northern District of
Ohio, sitting by designation.
                  (Filed: August 2, 2012)

James A. Godin
Palmer & Barr
607 Easton Road
Suite E3, Grove Summit Office Park
Willow Grove, PA 19090

Daniel J. Maher, Jr
Jenkins, Robinson, Wolf & Rubinate
6th and Chestnut Streets
500 Public Ledger Building
Philadelphia, PA 19106

Richard J. Mennies (Argued)
Mayers, Mennies & Sherr
3031 Walton Road
Building A, Suite 330
P.O. Box 1547
Blue Bell, PA 19422
       Counsel for Liberty Mutual Ins. Co. d/b/a
       Liberty Mutual Property & Casualty Ins. Co.

Stephen David
Edward H. Rubenstone (Argued)
Lamm Rubenstone
3600 Horizon Boulevard, Suite 150
Trevose, PA 19053
      Counsel for James E. Sweeney
                         ______



                             2
                OPINION OF THE COURT
                        ______

OLIVER, District Judge.

                              I.

       In this insurance dispute, Defendant-Appellant James
Sweeney (“Mr. Sweeney”) appeals from the Order of the
District Court granting summary judgment in favor of
Plaintiff-Appellee/Cross-Appellant Liberty Mutual Insurance
Company (“Liberty Mutual”). Liberty Mutual cross-appeals
from the portion of the District Court‟s Order rejecting two
alternative and independent bases for denying Mr. Sweeney
coverage under his insurance policy. For the following
reasons, we will reverse the judgment of the District Court,
and remand with instructions for the District Court to enter
judgment in favor of Mr. Sweeney. Liberty Mutual‟s cross-
appeal is dismissed.

                             II.

       At all relevant times, Mr. Sweeney owned and
operated a transmission repair shop in Chalfont,
Pennsylvania. During the course of managing his repair shop,
Mr. Sweeney developed an informal business relationship
with George Tradewell (“Mr. Tradewell”), who owned a car
rental business in nearby Montgomeryville, Pennsylvania. As
part of this business relationship, Mr. Sweeney would refer
his customers to Mr. Tradewell if they needed to rent a
vehicle while their own vehicles were in Mr. Sweeney‟s shop
for repair. In his deposition, Mr. Tradewell estimated that he
would rent vehicles to one or two of Mr. Sweeney‟s
customers per month.

                              3
       The manner in which the rental cars would be
delivered to Mr. Sweeney‟s customers varied. On some
occasions, Mr. Sweeney would simply refer his customers to
Mr. Tradewell‟s shop or drive them to Mr. Tradewell‟s
business. If any of Mr. Tradewell‟s employees were
available, Mr. Tradewell would have them drop off a rental
car at Mr. Sweeney‟s shop. As another option, Mr. Sweeney
would pick up a rental car from Mr. Tradewell‟s business and
deliver it to the customer either that day or the following
morning. On those instances where Mr. Sweeney came into
possession of a rental car for the purpose of delivering it to
one of his customers, Mr. Sweeney would occasionally use
the car to run personal errands. This was encouraged by Mr.
Tradewell, who asked Mr. Sweeney to use those occasions as
opportunities to make sure the cars were running properly.

        On February 4, 2004, at 8:17 p.m., Mr. Sweeney was
injured in a car accident while driving a 2000 Ford Taurus
owned by Mr. Tradewell‟s business. Mr. Tradewell had no
firsthand knowledge of how and when Mr. Sweeney came
into possession of the car, and was out of the state on the day
of the accident. At his deposition, Mr. Sweeney also could
not recall when he came into possession of the vehicle, but
testified that he intended to deliver it to a customer the
following morning. That evening, Mr. Sweeney‟s wife asked
him to go to a local grocery store to pick up taco shells for
their dinner. Mr. Sweeney opted to use Mr. Tradewell‟s 2000
Ford Taurus to run this errand because it was the outermost
car in his driveway. He was involved in the accident on his
way back from the grocery store. Following the accident, Mr.
Sweeney filed an application for underinsured motorist




                              4
(“UIM”) benefits1 pursuant to his insurance policy with
Liberty Mutual, which claim Liberty Mutual denied, relying
upon three policy provisions:

      1.     The “auto business” exclusion: “We will
             not pay for bodily injury sustained while
             using a non-owned motor vehicle in any
             kind of auto business. Examples of auto
             business are: selling, repairing, servicing,
             storing or parking motor vehicles.”
             (App. 64a.)

      2.     The “intended use” provision: “You and
             a resident relative are insured while
             using a non-owned car. The owner must
             give permission to use it. It must be used
             in a way intended by the owner.” (App.
             53a.)

      3.     The “regular use” provision: “We will
             not pay for bodily injury sustained while
             using or occupying a motor vehicle or
             trailer not insured under this Part, that is
             furnished or made available for regular
             use by you or a household resident.”
             (App. 63a.)

1
  As this Court has explained, “UIM insurance is designed to
protect an insured from a negligent driver of another vehicle
who causes injury to the insured, but through no fault of the
insured, lacks adequate insurance coverage to compensate the
insured for his or her injuries.” Nationwide Mut. Ins. Co. v.
Cosenza, 258 F.3d 197, 209 (3d Cir. 2001).


                              5
       On May 25, 2006, Liberty Mutual filed an action for
declaratory relief in the United States District Court for the
Eastern District of Pennsylvania. Liberty Mutual sought a
declaration providing that Mr. Sweeney was not entitled to
coverage on the basis of the three provisions cited above.
The District Court granted summary judgment in favor of Mr.
Sweeney on the basis that the second exclusion did not bar
coverage, and denied Liberty Mutual‟s cross-motion for
summary judgment. Liberty Mutual appealed, and on March
23, 2009, this Court summarily remanded the case to the
District Court as a result of the District Court‟s failure to
address all three policy exclusions relied upon by Liberty
Mutual. Liberty Mut. Ins. Co. v. Sweeney, 317 F. App‟x 185
(3d Cir. 2009). This Court explained that the District Court‟s
ruling was improper because “Liberty Mutual need only
prove that one of its asserted policy exclusions applies.” Id.

       On remand, the District Court granted Liberty
Mutual‟s motion for summary judgment and denied Mr.
Sweeney‟s motion for summary judgment, finding that while
the “intended use” and “regular use” provisions did not bar
coverage, Liberty Mutual could nevertheless deny coverage
on the basis of the “auto business” provision. Mr. Sweeney
timely appealed the Order of the District Court. Liberty
Mutual filed a cross-appeal challenging the District Court‟s
determinations concerning the “intended use” and “regular
use” provisions.

                             III.

      We have jurisdiction pursuant to 28 U.S.C. § 1291. We
review the District Court‟s grant of summary judgment de
novo and apply the same standard the District Court applied.
Viera v. Life Ins. Co. of N. Am., 642 F.3d 407, 413 (3d Cir.

                              6
2011). We review the facts in the light most favorable to the
nonmoving party and draw all inferences in the nonmoving
party‟s favor. See Gray v. York Newspapers, Inc., 957 F.2d
1070, 1078 (3d Cir. 1992). We will affirm if our review
shows “that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a).

                             IV.

       On appeal, Mr. Sweeney argues that the District Court
erred in holding that Liberty Mutual could deny coverage on
the basis of the policy‟s “auto business” exception. Mr.
Sweeney argues that this provision does not bar coverage
because, at the time of the accident, he was running a
personal errand and was not engaged in any type of “auto
business” as defined by the policy. As an initial matter, Mr.
Sweeney notes that the District Court considered the wrong
policy language in interpreting the “auto business” exception.
The language considered by the District Court provided, in
pertinent part, that Liberty Mutual “will not pay for bodily
injury caused by anyone using a non-owned motor vehicle in
any kind of auto business.” (App. 54a.) However, prior to
Mr. Sweeney‟s 2004 accident, certain provisions in his
insurance policy had been amended, including the “auto
business” provision. The amended provision provided that
Liberty Mutual “will not pay for bodily injury sustained while
using a non-owned motor vehicle in any kind of auto
business. Examples of auto business are: selling, repairing,
servicing, storing or parking motor vehicles.” (App. 64a
(emphasis added).)

      Interpreting the original policy language, the District
Court held that “the relevant issue is not one of timing as

                              7
Defendant contends, but whether the language „in any kind of
auto business‟ pertains to Defendant‟s use of the „non-owned‟
vehicle.” (App. 11a.) The District Court further emphasized
that “but for Defendant‟s desire to provide his customers with
an alternative means of transportation while he serviced the
customers‟ transmissions, Defendant would never have come
into possession of the „non owned‟ vehicle. The specific
reason for Defendant‟s use at the time of the accident is not
enough to change the general purpose for which he possessed
the vehicle.” (App. 12a.) Liberty Mutual concedes that the
District Court did not consider the correct language, but
argues that the result would nevertheless be the same under
the amended policy language.2 We disagree.

       In this case, it is undisputed that, at the time of the
accident, Mr. Sweeney was engaged in a personal errand, i.e.,
he was returning home from a trip to the grocery store, and
that he used a non-owned vehicle which was to be delivered
to a customer the following morning. The dispositive
2
  The record reveals that Sweeney did not file a motion for
reconsideration, which would have been appropriate in light
of the District Court‟s failure to evaluate the correct
provision. This Court has explained that the “purpose of a
motion for reconsideration is to correct manifest errors of law
or fact or to present newly discovered evidence.” Harsco
Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985).
Nevertheless, we possess the authority to issue the relief
requested by Sweeney. On an appeal from a grant of
summary judgment, “we are free to enter an order directing
the district court to enter summary judgment in favor of the
appellant,” where, as here, the appeal raises only issues of
law. Helen L. v. DiDario, 46 F.3d 325, 339 (3d Cir. 1995).


                              8
question before the court is whether his injuries were
“sustained while using a non-owned motor vehicle in any
kind of auto business,” notwithstanding the fact that at the
time of the accident he was using Mr. Tradewell‟s vehicle for
a personal endeavor.

       Under Pennsylvania law, the interpretation of a
contract of insurance is a matter of law for determination by
the court. Standard Venetian Blind Co. v. Am. Empire Ins.
Co., 469 A.2d 563, 566 (Pa. 1983). The court‟s “primary
goal in interpreting a policy . . . is to ascertain the parties‟
intentions as manifested by the policy‟s terms.” Kvaerner
Metals Div. of Kvaerner U.S., Inc. v. Commercial Union Ins.
Co., 908 A.2d 888, 897 (Pa. 2006). The court construes
“[w]ords of common usage . . . according to their natural,
plain, and ordinary sense.” Id. To this end, the court “may
consult the dictionary definition of a word to determine its
ordinary usage.” Id. Contractual terms are ambiguous “if
they are subject to more than one reasonable interpretation
when applied to a particular set of facts.” Madison Const.
Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (Pa.
1999). If the court finds that a particular term is ambiguous,
“the policy provision is to be construed in favor of the insured
and against the insurer, the drafter of the agreement.”
Standard Venetian Blind Co., 469 A.2d at 566 (citation
omitted). If “however, the language of the contract is clear
and unambiguous, a court is required to give effect to that
language.” Id. We find that the “auto business” exclusion at
issue in this case is unambiguous, and does not operate to bar
coverage in this case.

      While the District Court held that “the relevant issue is
not one of timing,” (App. 16a), this is incorrect when one
considers the actual policy language. The relevant “auto

                               9
business” exception bars coverage for injuries “sustained
while using a non-owned motor vehicle in any kind of auto
business.” The operative clause is “sustained while using,”
which unambiguously imposes a temporal restriction. The
word “while” is defined as “the time during which an action
takes place or a condition exists.” Webster‟s Third New
International Dictionary, Unabridged (Merriam-Webster
2002), http://unabridged.merriam-webster.com (last accessed
May 30, 2012). The exclusion is triggered in “the time during
which” the insured is “using a non-owned motor vehicle in
any kind of auto business.” At the time of the accident, Mr.
Sweeney was using Mr. Tradewell‟s car for the purpose of
running a personal errand, and not using it “in any kind of
auto business.” The fact that the car was a rental vehicle
which was to be eventually delivered to a customer is not
dispositive; pursuant to the plain language of the policy, we
look to the conduct Mr. Sweeney was engaged in at the time
of the accident.

       Although the Pennsylvania Supreme Court has yet to
analyze a similar policy provision, various panels of the
Superior Court have interpreted policies containing various
“auto business” exceptions and have similarly examined the
timing and circumstances of the accident. See, e.g., McKuhn
v. Aetna Cas. & Sur. Co., 664 A.2d 175, 177 (Pa. Super. Ct.
1995) (holding exclusion applied where, “at time of the
accident,” driver “was engaged in the business of parking
vehicles” and accident “occurred during McKuhn‟s working
day during his employment as a parking attendant”); Pecorara
v. Erie Ins. Exch., 596 A.2d 237, 239-40 (Pa. Super. Ct.
1991) (holding exclusionary clause did not apply where “at
the time of the accident” truck was being used “to haul shale
to improve a parking lot” which was “not the normal use of


                             10
an automobile . . . while engaged in the automobile [repair]
business”); Zizza v. Mitchell, 418 A.2d 761, 762 (Pa. Super.
Ct. 1980) (holding exclusion applied where at the time of the
accident, employee of auto repair business was driving
customer‟s car to his shop for repairs, “in furtherance of the
interests of [employer]”).3

        This line of cases teaches us that “we are to examine
the conduct at issue to see if it is contemplated by the
exclusion.” McKuhn, 664 A.2d at 177. That is because such
“automobile business” exclusions are typically intended to
“encompass a specific risk,” Percorara, 596 A.2d at 239,
namely the risks associated with the operation of the
automobile businesses. See also McKuhn, 664 A.2d at 177
(“We must ask whether the exclusion was meant to protect
against the risk occasioned by the conduct.”). At argument,
counsel for Liberty Mutual questioned whether a focus on the
timing and circumstances of the accident provides an
appropriate limiting principle. However, we need not define
the outer limits of the auto business exception at issue here
because the facts of this case are not at the margins. Mr.
Sweeney‟s accident did not take place as he was making a
brief rest stop on his way to deliver the car to a customer; Mr.
Sweeney was returning from a trip to the grocery store in a
car that he intended to deliver to a customer the next day.
Because Mr. Sweeney‟s injuries were sustained while he was
using the non-owned vehicle to run a personal errand after

3
  In the absence of guidance from Pennsylvania‟s Supreme
Court, we may look to intermediate appellate court decisions
tending to show how the Supreme Court would decide the
issue. See Norfolk S. Ry. Co. v. Basell USA Inc., 512 F.3d
86, 92 (3d Cir. 2008).

                              11
work hours, and not while he was engaged “in any kind of
auto business,” we reverse the decision of the District Court
finding that coverage was precluded by the “auto business”
exception.

                              V.

        On cross-appeal, Liberty Mutual challenges the
District Court‟s determination regarding the “intended use”
provision of the insurance policy.4 The District Court
originally addressed the “intended use” provision in its
January 4, 2008 Order granting judgment in favor of Mr.
Sweeney, which this Court summarily reversed so that the
District Court could address all three policy provisions. The
District Court incorporated this analysis into its October 7,
2011 Order granting Liberty Mutual‟s summary judgment
motion. (App. 9a, n. 1.) The District Court held that “Mr.
Tradewell‟s understanding and consent to the occasional use
of his cars to run personal errands” was clear from the record,
(App. 16a, n.1), and thus Liberty Mutual had not
demonstrated a breach of the “intended use” provision, which
provides that “[Mr. Sweeney] and a resident relative are
insured while using a non-owned car. The owner must give
permission to use it. It must be used in a way intended by the
owner.” Before this Court, Liberty Mutual argues that “[t]he
4
  We note that in this case, a cross-appeal was not necessary
to preserve Liberty Mutual‟s arguments concerning the
remaining two policy provisions, even though the District
Court rejected Liberty Mutual‟s two alternative grounds for
denying Sweeney UIM benefits. In raising these points on
appeal, Liberty Mutual has “asserted no more than a defense
of the judgment in its favor.” Cospito v. Heckler, 742 F.2d
72, 78 n.8 (3d Cir. 1984).

                              12
policy language is clear: the non-owned vehicle must be used
in a way that the owner both permitted and intended.
Otherwise, the policy language would be redundant.”
(Appellee/Cross-Appellant‟s br. at 24.) Liberty Mutual
argues that this provision was breached, citing to the
following deposition testimony of Mr. Tradewell:

      Q. Now, can we agree that in your statement
      you‟ve indicated that you were aware that Mr.
      Sweeney would use your vehicles for personal
      errands?

      A. It was not intended, although not forbidden.

(App. 252a.) On the basis of Mr. Tradewell‟s conclusory
statement that such use “was not intended,” Liberty Mutual
argues that “Mr. Tradewell‟s permission to use the vehicle on
a personal errand . . . is not enough to escape this policy
exclusion when Mr. Tradewell‟s own testimony is that Mr.
Sweeney‟s personal errand „was not intended.‟”
(Appellee/Cross-Appellant‟s br. at 24.)

      Liberty Mutual, however, selectively quotes Mr.
Tradewell‟s deposition testimony, omitting testimony which
unequivocally shows that the vehicle was being used in a
manner contemplated by the owner:

      Q. How did you first become aware that Mr.
      Sweeney would run personal errands in your
      vehicles?

      A. I asked him to.

      ...


                             13
      Q. When you say personal errands, you mean
      personal on behalf of you, or personal on behalf
      — I guess I looked at it differently. You mean
      personal on behalf of you, or do you mean
      personal on behalf of him?

      A. Him.

      ...

      A. Rather than use his personal car for running
      an errand, I would prefer him use mine to get
      the road experience and give me an opinion.

      ...

      Q. I‟m not asking you whether it was allowed in
      retrospect. I‟m asking you whether or not
      before this accident you knew that he was
      taking your vehicles and going to the super
      market with them?

      A. Yes.

(App. 253a-256a.)

       The operative term in this provision is unambiguous.
The word “intended” is defined as “to have in mind.”
Webster‟s Third New International Dictionary, Unabridged
(Merriam-Webster        2002),      http://unabridged.merriam-
webster.com (accessed May 30, 2012). The deposition
testimony in this case reflects that Mr. Tradewell clearly had
in mind that Mr. Sweeney might be using his vehicles to run
personal errands on those occasions where he came into
possession of them. In fact, he encouraged Mr. Sweeney to

                             14
do so as a means of getting Mr. Sweeney‟s opinion regarding
the condition of his cars. Liberty Mutual has put forth no
evidence showing that Mr. Tradewell did not have in mind
that Mr. Sweeney would be using his vehicles to run personal
errands, and thus the District Court properly rejected Liberty
Mutual‟s contention that this provision was breached.

                              VI.

       Finally, we address Liberty Mutual‟s argument
concerning the policy‟s “regular use” exclusion, which
provides that “[Liberty Mutual] will not pay for bodily injury
sustained while using or occupying a motor vehicle or trailer
not insured under this Part, that is furnished or made available
for regular use by you or a household resident.” After noting
that “[g]enerally, courts have found the term „regular use‟
unambiguous in exclusion of automobile liability coverage,”
(App. 13a), the District Court held that “it is obvious that
[Mr. Sweeney‟s] use of the „non-owned‟ vehicle was not
habitual but merely incidental to a service offered as a
convenience to his customers.” (App. 14a.) On cross-appeal,
Liberty Mutual argues that “the test for „regular [use]‟ does
not consider how often the fleet of vehicles is actually used,
but rather whether the group of vehicles was regularly
available for use.” (Appellee/Cross-Appellant‟s br. at 30.)
Liberty Mutual further argues that “[g]iven the nature of the
relationship between their two businesses, [Mr. Tradewell]
made vehicles available for Mr. Sweeney‟s regular use in
connection with his transmission repair business.” (Id. at 31.)
We disagree, and hold that the “regular use” exclusion does
not operate to bar coverage for Mr. Sweeney‟s injuries.

     As both Mr. Sweeney and Liberty Mutual note, courts
have routinely found “regular use” exclusions to be

                              15
unambiguous. See, e.g., Brink v. Erie Ins. Grp., 940 A.2d
528, 533 (Pa. Super. Ct. 2008) (holding exclusion is not
ambiguous). Viewed in isolation, “„[r]egular use‟ means
„habitual use‟ as opposed to occasional or incidental use.”
Crum & Forster Pers. Ins. Co. v. Travelers Corp., 631 A.2d
671, 673 (Pa. Super. Ct. 1993) (citation omitted). However,
the “vehicle must be „furnished or available‟ for regular use[;]
. . . [t]his implies an understanding with the owner of the
vehicle that the family member of the named insured could
use the automobile of the other person at such times as he or
she desired, if available.”         Id. (citations omitted).
Significantly, the Pennsylvania Superior Court has described
the purpose of such provisions as preventing “the situation in
which [the insured] may have two vehicles which they can
use interchangeably while insuring only one of them.” Id.;
see also Johnson v. Braunsberg, 51 Pa. D. & C.2d 659, 661
(Pa. Com. Pl. 1970) (“Regular use” exclusion “represents an
attempt on the part of the insurance company to strike a
balance between the desire of the insured to be covered, even
though not always using his own car, and its own right to
receive payment of premiums based upon the risk presented
by the number of automobiles operated.”). While the
question whether a vehicle is excluded from coverage under a
“regular use” provision is usually a question for the jury, the
court can decide the issue of coverage as a matter of law
where the relevant facts are not in dispute. Crum & Forster
Pers. Ins. Co., 631 A.2d at 673.

       In this case, the record does not reveal any indicia of
habitual use or any understanding between Mr. Sweeney and
Mr.Tradewell that Mr. Sweeney had general access to Mr.
Tradewell‟s fleet of vehicles. As the District Court noted,
Mr. Tradewell‟s vehicles were available to Mr. Sweeney in


                              16
limited circumstances only, i.e., when one of Mr. Sweeney‟s
customers needed a replacement vehicle while his or her
vehicle was being repaired in Mr. Sweeney‟s shop. And even
when one of Mr. Sweeney‟s customers needed a rental
vehicle, Mr. Sweeney did not as a matter of course pick up a
vehicle from Mr. Tradewell‟s business and deliver it to the
customer. That was only one of several ways in which a
customer could come into possession of one of Mr.
Tradewell‟s rental vehicles. Under these circumstances, Mr.
Sweeney was not allowed “unfettered access” to Mr.
Tradewell‟s cars, as the District Court put it. To the contrary,
it was limited, conditional, and infrequent, such that an
expectation of an additional premium for Mr. Tradewell‟s
vehicles would be unreasonable. See Burstein v. Prudential
Prop. & Cas. Ins. Co., 809 A.2d 204, 208-09 (Pa. 2002)
(discussing policy concerns and “practical realities of
insurance” animating “regular use” exclusions). None of the
cases cited by Liberty Mutual support its position; rather, they
support our conclusion. See, e.g., Prudential Prop. & Cas.
Ins. Co. v. Hinson, 277 F. Supp. 2d 468, 475 (E.D. Pa. 2003)
(holding “regular use” provision applied where driver “used
either one of the two Oley Township police vehicles for
twenty to forty hours a month, in the performance of his
duties, over the course of approximately six years” and such
vehicles “were readily obtainable by him whenever his full-
time schedule permitted”); Crum & Forster Pers. Ins., 631
A.2d at 674 (holding vehicle was furnished and available for
“regular use” to family member of the insured where he
admitted to using subject vehicle “on an average of five times
per week for and during the entire four years preceding the
accident”); see also Nationwide Mut. Ins. Co. v. Shoemaker,
965 F. Supp. 700, 706 (E.D. Pa. 1997), aff'd,149 F.3d 1165
(3d Cir. 1998) (noting that important indicia of regular use


                              17
include “(1) blanket permission to use the car rather than
having to request permission each time and (2) an available
set of keys”). Because Liberty Mutual has not put forth any
evidence suggesting that Mr. Tradewell‟s rental cars were
“furnished or made available for regular use” by Mr.
Sweeney, we will affirm the District Court.

                            VII.

       For the foregoing reasons, we will REVERSE the
judgment of the District Court, dismiss Liberty Mutual‟s
cross-appeal, and remand this case to the District Court with
instructions to enter judgment in favor of Mr. Sweeney.




                             18